DETAILED ACTION

This office action is in response to the claims filed 7/15/2020.  Claims 1-7 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 7, line 6 of claim 1 and line 8 of claim 7 recite, “each massage ball may be adjustably positioned.”  The word “may” renders the claim indefinite because the term “may” is permissive and therefore it is unclear whether the massage ball may or may not be able to perform the claimed function.

Claims 2 and 4-6 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priebe et al (2019/0008719).
Regarding claim 1, Priebe in figs 1-2 discloses a spinal adjustment apparatus (trigger point massage device) comprising: a rod (7) (threaded rod) having a rod first end and a rod second end (para [0018]); a pair of massage balls (18) (at least one intermediate ball (para [0025]), and as shown in fig 6B, can comprise a plurality of intermediate balls (para [0031])) coupled to the rod (7) and as shown in fig 5, each 
Regarding claim 2, Priebe discloses the rod being threaded (threaded rod) (para [0018]); the attachment aperture (24) of each massage ball (18) being threaded (includes fifth plurality of engagement threads (27)) (para [0026]); each handle (1, 2) of the pair of handles having a threaded handle aperture (16) (third plurality of engagement threads) to selectively engage the rod (7) (handles (1, 2) include an end ball insert (12) including a threaded handle aperture (16) to engage engagement threads (17) on rod (7)) (para [0024]).
Regarding claim 5, Priebe discloses each handle (1, 2) having an inner cap portion (12) (end ball insert configured to engage with rod (7)) (para [0018]), and as shown in fig 2, a center portion of each handle (1, 2) form a medial grip portion, and a distal outer surface of each handle (1, 2) form an outer cap portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priebe as applied to claim 1 above, and further in view of Peterson et al (4,915,560).
Regarding claim 3, Priebe discloses a rod, wherein the first end and the second end are provided with a fourth plurality of threads (17) configured to engage with a third plurality of threads (16) in the insert (12) of the handles (1, 2) (para [0024]).
Priebe does not disclose each of the rod first end and the rod second end has an unthreaded engagement portion, the engagement portion being thinner and having a pointed end.
However, Peterson in figs 1-8 teaches a threaded fastener (10) (screw) includes a threaded portion (16) (shank is threaded) (col 3, ln 23-28), wherein a distal end (318) of the fastener (10) includes an unthreaded portion (smooth tapered segment) (col 4, ln 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tip of the first and second ends of the rod of Priebe by providing unthreaded engagement portion, the engagement portion being thinner and having a pointed end which has a central axis which is offset from the central axis of the rod as taught by Peterson in order to allow the ends of the rod to self-align and pilot itself into the bore of the handles before rotational force is applied (Peterson, col 5, ln 41-46).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priebe as applied to claim 1 above, and further in view of Nicholson (2008/0103421).
Regarding claim 4, Priebe discloses a rod and a pair of massage balls, wherein the length of the rod may vary in different embodiments of the invention (para [0020]).
Priebe does not disclose a diameter of each massage ball being between 1/8th and 1/6th of a length of the rod.
However, Nicholson teaches a massage device including a rod (40) and a plurality of balls (30) (rollers), wherein the size of the rollers can vary with the massage application to be treated (para [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pair of massage balls of 
Although the modified Priebe’s device does not disclose a diameter of each massage ball being between 1/8th and 1/6th of a length of the rod, it would have been obvious to modify the diameter of the massage balls and the length of the rod of modified Priebe so that a diameter of each massage ball being between 1/8th and 1/6th of a length of the rod, as it has been held that changes in sizes and shape, and optimization of ranges, are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the length of the rod and the diameter of each massage ball by routine experimentation would have been an obvious modification in order to provide a proper size of the massage balls for the particular application to be treated (Nicholson, para [0054]) and provide a proper length of the rod for different embodiments of the invention (Priebe, para [0020]).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priebe as applied to claim 1 above, and further in view of Hogan (2017/0181922).
Regarding claim 6, Priebe discloses a pair of massage balls.
Priebe does not disclose a pair of secondary massage balls, the pair of secondary massage balls being smaller than the pair of massage balls and being interchangeable on the rod.
However, Hogan teaches a massage device including a rod (110) (core structure) having a pair of massage balls (102a, b) (large rollers) and a pair of secondary massage balls (104a, b) (smaller rollers) (para [0022]), the pair of secondary 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Priebe by providing pair of secondary massage balls, the pair of secondary massage balls being smaller than the pair of massage balls as taught by Hogan in order to provide differences in diameter to create more versatility in adhesion release to pry adhered musculature apart (Hogan, para [0023]).  The now-modified Priebe’s device discloses the secondary massage balls being interchangeable on the rod, as Priebe discloses each of the massage balls (18) can be positioned at a preferred position on the rod (para [0025]), and therefore the secondary massage balls are considered to be interchangeable on the rod (7) to place the secondary balls at a preferred position.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priebe in view of Peterson, Nicholson, and Hogan.
Regarding claim 7, Priebe in figs 1-2 discloses a spinal adjustment apparatus (trigger point massage device) comprising: a rod (7) (threaded rod) having a rod first end and a rod second end, the rod being threaded (para [0018]); a pair of massage balls (18) (at least one intermediate ball (para [0025]), and as shown in fig 6B, can comprise a plurality of intermediate balls (para [0031])) coupled to the rod (7) and as shown in fig 5, each massage ball (18) having an threaded attachment aperture (24) (rod-body receiving channel  includes fifth plurality of engagement threads (27)) (para [0026]) extending through an axis thereof (para [0025]), the rod (7) being threadably engaged through the attachment aperture (24) or each massage ball (18) such that 
Priebe does not disclose the rod first end and the rod second end having an unthreaded engagement portion, the engagement portion being thinner and having a pointed end.
However, Peterson in figs 1-8 teaches a threaded fastener (10) (screw) includes a threaded portion (16) (shank is threaded) (col 3, ln 23-28), wherein a distal end (318) of the fastener (10) includes an unthreaded portion (smooth tapered segment) (col 4, ln 65-68) configured to engage with a female fastener and having a pointed end (conical tip section (318)) (col 3, ln 31-35), wherein the tip (318) has a central axis which is offset from the central axis of the shank (col 4, ln 12-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tip of the first and second 
The now-modified Priebe’s device discloses a length of the rod may vary in different embodiments of the invention (para [0020]).
Modified Priebe does not disclose each massage ball having a diameter of 1/6th of a length of the rod.
However, Nicholson teaches a massage device including a rod (40) and a plurality of balls (30) (rollers), wherein the size of the rollers can vary with the massage application to be treated (para [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pair of massage balls of modified Priebe such that the diameter of the massage balls may vary in order to proper size of the massage balls for the application to be treated (Nicholson, para [0054]).
Although the modified Priebe’s device does not disclose a diameter of each massage ball being 1/6th of a length of the rod, it would have been obvious to modify the diameter of the massage balls and the length of the rod of modified Priebe so that a diameter of each massage ball is 1/6th of a length of the rod, as it has been held that changes in sizes and shape, and optimization of ranges, are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the length of the rod and the diameter of each massage ball by routine experimentation would have been an obvious 
The now-modified Priebe’s does not disclose a pair of secondary massage balls, the pair of secondary massage balls being smaller than the pair of massage balls and being interchangeable on the rod.
However, Hogan teaches a massage device including a rod (110) (core structure) having a pair of massage balls (102a, b) (large rollers) and a pair of secondary massage balls (104a, b) (smaller rollers) (para [0022]), the pair of secondary massage balls (104a, b) being smaller than the pair of massage balls (102a, b) (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Priebe by providing pair of secondary massage balls, the pair of secondary massage balls being smaller than the pair of massage balls as taught by Hogan in order to provide differences in diameter to create more versatility in adhesion release to pry adhered musculature apart (Hogan, para [0023]).  The now-modified Priebe’s device discloses the secondary massage balls being interchangeable on the rod, as Priebe discloses each of the massage balls (18) can be positioned at a preferred position on the rod (para [0025]), and therefore the secondary massage balls are considered to be interchangeable on the rod (7) to place the secondary balls at a preferred position.
The now-modified Priebe’s device discloses a length of the rod may vary in different embodiments of the invention (Priebe, para [0020]); and the size of the 
The now-modified Prieb’s device does not disclose each secondary massage ball having a diameter equal to 1/8th of the length of the rod.
However, it would have been obvious to modify the diameter of the secondary massage balls and the length of the rod of modified Priebe so that a diameter of each secondary massage ball is 1/8th of a length of the rod, as it has been held that changes in sizes and shape, and optimization of ranges, are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the length of the rod and the diameter of each secondary massage ball by routine experimentation would have been an obvious modification in order to provide a proper size of the secondary massage balls for the particular application to be treated (Nicholson, para [0054]) and provide a proper length of the rod for different embodiments of the invention (Priebe, para [0020]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Crowe (6,878,124), Tsai (2008/0004553), Lapham (6,974,427), and Jamis (5,170,778) disclose massage roller devices with threaded connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785